                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DMSION
                                  No. 2:10-CR-S9-D
                                  No. 2:16-CV-29-D


GARY FRANCIS COOPER,                          )
                                              )
                            Petitioner,       )
                                              )
                  v.                          )               ORDER
                                              )
UNITED STATES OF AMERICA                      )
                                              )
                            Respondent.       )


       On September 6, 2019, the court denied relief under 28 U.S.C. § 22S5. See [D.E. 244]. On

May 7, 2021, Gary Francis Cooper raised a new claim and moved for reconsideration [D.E. 304].

Cooper did not receive authorimtion form the United States Court ofAppeals for the Fourth Circuit

to file it. Accordingly, the court lacks jurisdiction to consider it. See, e.g.• 28 U.S.C. § 22SS(h);

Gonz.alez v. Crosby. 54S U.S. S24, S28-38 (200S); Richardson v. Thomas, 930 F.3d S87, S9S-600

(4th Cir. 2019);Mosesv. Joyner, 81S F.3d 163, 167-69(4thCir. 2016); UnitedStatesv. Winestock,

340 F.3d 200, ~OS (4th Cir. 2003), abrogated in part~ United States v. McRae, 793 F.3d 392 (4th

Cir. 201 S); cf. [D.E. 244, 24S]. The court also DENIES a certificate of appealability. See Miller-El

v. Cockrell, S37 U.S. 322, 336-38 (2003); Slack v. McDaniel, S29 U.S. 473, 484 (2000).

       Thus, the court DISMISSES the motion and DENIES a certificate of appealability.

       SO ORDERED. This~ day of June 2021.



                                                      ~SC.DEVERID
                                                      United States District Judge
